Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Lines read at last.  This should be “at least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 24-26, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 17:  the limitation “wherein the additional indicator element can be lifted axially from the base indicator element in order to 5change its adopted angular position with respect to the base indicator element by cancelling the positive connection of the toothed device, can then be rotated with respect to the base indicator element, and after this, with renewed formation of the positive engagement of the toothed device, can be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filippi et al. (WO 2017109704 A1).

    PNG
    media_image1.png
    378
    481
    media_image1.png
    Greyscale

Figure 1 - Filippi Annotated Fig. 5
Regarding Claim 1, Filippi et al. discloses a position indicator (100) for a rotary drive of a process valve, which is designed for the torque-proof mounting on a rotatable indicator shaft of the rotary drive and has a vertical axis which in the mounted position of use of the position 5indicator coincides with the axis of rotation of the indicator shaft (Filippi Annotated Fig. 5), the position indicator (100) comprising a base indicator element (110) having at least one base indicator marking (111) and an additional indicator element (130) having an additional indicator marking (131/132), wherein the additional indicator element can be positioned and fixed around the vertical axis as centre in different rotational angular positions with 10respect to the base indicator element, wherein the base indicator element (110) has a plurality of base indicator markings arranged (111/112) distributed around the vertical axis, wherein the additional indicator element (130) can be positioned and fixed in at least one cover angle position with respect to the base indicator element (Figs. 6-9), in which it covers at least one of the base indicator markings and in which at least one of the 15base indicator markings is uncovered (Figs. 6-9), so that different visually perceptible valve- type symbols can be represented depending on the angular position adopted by the additional indicator (Figs. 6-9, open/closed), which in each case are composed of the additional indicator marking (131/132) and the at least one uncovered base indicator marking (Figs. 6-9).
Regarding Claim 2
 Regarding Claim 3, Filippi et al. discloses the additional indicator element (130) can be positioned and fixed in three angular positions (Pg. 6, Lines 1-27, where the additional indicator can be fixed in any angular position) with respect to the base indicator element (110), in which the additional indicator marking together with at least one non-covered base indicator marking represents an I- 30shaped valve-type symbol (Pg. 6, Lines 1-27, where elements 100 and 130 overlap creating an “I” shape).  
Regarding Claim 4, Filippi et al. discloses each indicator marking (111/112) is formed strip-shaped in radial alignment with respect to the vertical axis (Fig. 3).  
Regarding Claim 5, Filippi et al. discloses the base indicator element (110) on a lower side has a mounting interface coaxial with the vertical axis for the torque-proof plug-in connection with an end section of the indicator shaft (Filippi Annotated Fig, 5) of the rotary drive (Fig. 5).
Regarding Claim 6, Filippi et al. discloses a fastening screw, which in the mounted position of use of the position indicator passes through the two indicator elements under axial clamping in the axial direction of the vertical axis and is screwed to the indicator shaft (Filippi Annotated Fig, 5).  
  Regarding Claim 7, Filippi et al. discloses the base indicator element (110) is disc-shaped with a circular outer contour (Fig. 2), wherein it has an upper end surface which in the mounted position of use of the position indicator faces away from the associated rotary drive, and has a radially outwardly facing outer circumferential surface (Fig. 2, the aforementioned limitations describe a cup-shape which element 110 has), wherein the additional indicator element is L- 20shaped and is attached to the base indicator element in such a way that it extends with a first leg section comprising at last 
Regarding Claim 20, Filippi et al. discloses the base 30indicator element (110) is equipped with at least one actuating element (S), which is part of a position detection device for detecting multiple rotational positions of the position indicator (Fig. 5).  
Regarding Claim 22, Filippi et al. discloses the at least one actuating element (S) is inserted from the underneath side into the base indicator element (Fig. 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (WO 2017109704 A1) in view of Stommes et al. (USPN 5223822).
 Regarding Claim 8, Filippi et al. discloses the base indicator element (110), but does not disclose it having a dish-shaped and is arranged with the open side facing downwards towards the rotary drive.  
Stommes et al. teaches the base indicator element (42) having a dish-shaped and is arranged with the open side facing downwards towards the rotary drive (Fig. 3) in order to easily align the indicators (Col. 9, Lines 64-68 through Col. 10, Lines 1-14).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the base indicator element of Filippi et al. with a shape as taught by Stommes et al. in order to easily align the indicators.
Per the Filippi et al./Stommes et al. combination, the base indicator, 110, of Filippi et al. includes the a top having an opening as seen in Stommes et al.
Regarding Claim 9
It would have been obvious to a person having ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed apparatus is significant, to change the shape of the apparatus as a matter of design choice.  MPEP §2144.04(IV)(B).
Regarding Claim 10, the Filippi et al./Stommes et al. combination teaches the first leg 5section of the additional indicator element (Filippi et al., 130) is formed in the shape of a circular sector (Filippi et al., Fig. 3).  
Regarding Claim 11, the Filippi et al./Stommes et al. combination teaches the first leg section of the additional indicator element is formed in the shape of a circular 10sector with a central angle of 90 degrees (Filippi et al., Fig. 3 and Pg. 6, Lines 1-8).  
Regarding Claim 12, the Filippi et al./Stommes et al. combination teaches the second leg section is formed shell-shaped with a curvature adapted to the outer circumferential surface of the base indicator element (Filippi et al., Fig. 6, where the solid portion having the window, 121, is the second leg).  
Regarding Claim 13, the Filippi et al./Stommes et al. combination teaches the additional indicator marking (Filippi et al., 121/122) is arranged in the region of one of the two side edges of the first leg section oriented in the circumferential direction of the vertical axis (Filippi et al., Fig. 3).  
Regarding Claim 15.  
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (WO 2017109704 A1) in view of Grecco et al. (USPN 6820647 B1).
Regarding Claim 16, Filippi et al. does not disclose a toothed device is associated jointly with the two indicator elements, by means of which the additional indicator element in the respective adjusted angular position is locked27 in a non-rotatable manner by positive engagement to the base indicator element.  
Grecco et al. teaches a toothed device (32) is associated jointly with the two indicator elements (50/70), by means of which the additional indicator element (50) in the respective adjusted angular position is locked27 in a non-rotatable manner by positive engagement to the base indicator element (30a) in order to allow the make adjustments between the actuator and the indicator elements (Col. 5, Lines 23-35).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the indicator element of Filippi et al. with a toothed device is associated jointly with the two indicator elements as taught by Grecco et al. in order to allow the make adjustments between the actuator and the indicator elements.
Per the Filippi et al./Grecco et al. combination the circumferential flange, 32, is located on element 110 of Filippi et al. Thus, element 110 of Filippi et al. has a circumferential flange having teeth.  Additionally, to ensure the adjustment capability functions as intended, elements 40 and 60 of Grecco et al. are incorporated.  This results in elements 40 and 60 of Grecco et al., located below element 130 of Filippi et al.
Regarding Claim 17, the Filippi et al./ Grecco et al. combination teaches the additional indicator element (Filippi et al., 130) can be lifted axially from the base indicator element (Filippi et al., 110) in order to 5change its adopted angular position with respect to the base indicator element by cancelling the positive connection of the toothed device, can then be rotated with respect to the base indicator element, and after this, with renewed formation of the positive engagement of the toothed device, can be replaced on the base indicator element (Grecco et al., Col. 5, Lines 16-49).  
Regarding Claim(s) 18, the structural limitation of the apparatus described in the claims is recited in claim 7, with the exception of “wherein the toothed device comprises a ring gear formed in the region of the outer circumferential surface on the base indicator element, coaxial to the vertical axis, and a counter-toothing formed on the second leg section, complementary to the ring gear”.
The Filippi et al./ Grecco et al. combination teaches wherein the toothed device comprises a ring gear (Grecco et al., 32) formed in the region of the outer circumferential surface on the base indicator element (Filippi et al., 110), coaxial to the vertical axis, and a counter-toothing (Grecco et al., 60) formed on the second leg section, complementary to the ring gear
Regarding Claim 19, the Filippi et al./ Grecco et al. combination teaches the counter- toothing is formed on the free end portion of the second leg section.  
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (WO 2017109704 A1) in view of Massey et al. (USPN 4087074).
Regarding Claim 21
Soldo et al. teaches an actuating element (20’/24’) having permanent magnetic properties in order to electrically determine the position of the valve so that a remote user is made aware of the condition of the valve (Col. 1, Lines 17-28 and Col. 4, Lines 39-67 through Col. 5, Lines 1-22, where the sensor provides the angular location of the valve).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the actuation element of Filippi et al. with permanent magnetic properties as taught by Soldo et al. in order to electrically determine the position of the valve so that a remote user is made aware of the condition of the valve.
Regarding Claim 23, the Filippo et al./ Soldo et al. combination teaches the position 10detection device includes multiple actuating elements (Soldo et al., 20’/24’) distributed around the vertical axis and arranged on the position indicator (Soldo et al., Fig. 17).  
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (WO 2017109704 A1) in view of Massey et al. (USPN 4087074).
Regarding Claim(s) 24
Massey et al. teaches a rotary drive (11) of a process valve (10), with a drive housing (28), in which drive means for generating a rotary drive movement of a drive shaft (Col. 1, Lines 55-64, where the drive shaft is the valve stem) that can be 15coupled or is coupled to the rotatable valve member (Col. 1, Lines 55-64, ball valve) of a valve fitting (Col. 1, Lines 55-64, where the valve fitting is the element in which connects the valve stem to element 22) are arranged in order to utilize the indicator of Filippi et al. with the valve of Brown et al.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the indicator of Filippi et al. with a valve as taught by Massey et al. in order to provide an additional application in which the indicator can be utilized.
The Filippi et al./Massey et al. combination teaches on the outside of which the end section of a rotatable indicator shaft (Massey et al., 14) rotating together with the drive shaft (Massey et al. Col. 1, Lines 55-64, where the drive shaft is the valve stem) is provided.
Regarding Claim(s) 25, the structural limitation of the apparatus described in the claims is recited in claim 1, with the exception of “process valve, with a valve fitting and a rotary drive fixed to the valve fitting, wherein the rotary actuator has a rotatable indicator shaft on which a position 25indicator is mounted”.
The Filippi et al./Massey et al. combination teaches a process valve (Massey et al., 10), with a valve fitting (Massey et al., Col. 1, Lines 55-64, where the valve fitting is the element in which connects the valve stem to element 22) and a rotary drive (Massey et al., 11) fixed to the valve fitting (Massey et al., Col. 1, Lines 55-64, where the valve 
Regarding Claim(s) 26, the structural limitation of the apparatus described in the claims is recited in claims 1 and 24, with the exception of “process valve, with a valve fitting and a rotary drive fixed to the valve fitting for rotationally driving a rotatable valve member of the valve fitting, wherein the rotary actuator has a rotatable indicator shaft on which a position 25indicator is mounted”.
The Filippi et al./Massey et al. combination teaches a process valve (Massey et al., 10), with a valve fitting (Massey et al., Col. 1, Lines 55-64, where the valve fitting is the element in which connects the valve stem to element 22) and a rotary drive (Massey et al., 11) fixed to the valve fitting (Massey et al., Col. 1, Lines 55-64, where the valve fitting is the element in which connects the valve stem to element 22) for rotationally driving a rotatable valve member (Massey et al., 10) of the valve fitting (Massey et al., Col. 1, Lines 55-64, where the valve fitting is the element in which connects the valve stem to element 22), wherein the rotary actuator (Massey et al., 22) has a rotatable indicator shaft (Massey et al., 14) on which a position 25indicator (Filippi et al., 100) is mounted. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown et al. (US PGPub 20140116519 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753